 

Exhibit 10.1

 

FIRST AMENDMENT

TO THE 2005 HERITAGE COMMERCE CORP

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

This First Amendment to the 2005 Heritage Commerce Corp Supplemental Executive
Retirement Plan (hereinafter “First Amendment”) is made and entered into
effective this January 27, 2006, by Heritage Commerce Corp. This First Amendment
amends the 2005 Heritage Commerce Corp Supplemental Executive Retirement Plan,
designed to provide supplemental retirement benefits to certain key employees of
Heritage Commerce Corp, Heritage Bank of Commerce and subsidiaries or affiliates
thereof (hereinafter “the Employer”), effective as of January 1, 2005, as
follows:

 

Paragraph 5.1 shall be amended so as to add/insert the following language
immediately after the last sentence of paragraph 5.1:

 

Furthermore, for any Executive affected by this six (6) month delay in payment
imposed by IRC 409A, and when applicable, the aggregate amount of the first
seven (7) months of installments shall be paid at the beginning of the seventh
month following the date of separation from service. Monthly installment
payments shall continue thereafter according to Form of Benefit chosen.

 

To the extent that any paragraph, term, or provision of The 2005 Heritage
Commerce Corp Supplemental Executive Retirement Plan is not specifically amended
herein, or in any other amendment thereto, said paragraph, term, or provision
shall remain in full force and effect as set forth in said Plan.

 

WHEREFORE, the following duly authorized representatives have signed this
Agreement as of the written date.

 

HERITAGE COMMERCE CORP

 

 

By:

/s/ Lawrence D. McGovern

 

Date:

1/27/06

 

 

Lawrence D. McGovern CFO

 

 

 

 

By:

/s/ Rebecca A. Levey

 

Date:

1/27/06

 

 

Rebecca A. Levey

 

 

 

--------------------------------------------------------------------------------